716 So. 2d 327 (1998)
STATE of Florida, Appellant,
v.
Daryl PERRY, Appellee.
No. 97-03705.
District Court of Appeal of Florida, Second District.
August 14, 1998.
Robert A. Butterworth, Attorney General, Tallahassee, and Timothy A. Freeland, Assistant Attorney General, Tampa, for Appellant.
James Marion Moorman, Public Defender, Bartow, and Carol J.Y. Wilson, Assistant Public Defender, Clearwater, for Appellee.
PER CURIAM.
The State timely appeals the trial court's order granting defendant's, Daryl Perry, motion to dismiss three counts of trafficking in hydrocodone. We affirm on the authority of State v. Holland, 689 So. 2d 1268 (Fla. 1st DCA 1997), and certify conflict with State v. Baxley, 684 So. 2d 831 (Fla. 5th DCA 1996).
Affirmed.
PATTERSON, A.C.J., and BLUE and GREEN, JJ., concur.